12-1832-cv
Williams v. Schwartz


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

  RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
  SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
  FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
  CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
  EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
  “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
  ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
16th day of July, two thousand thirteen.

PRESENT:
            ROSEMARY S. POOLER,
            RAYMOND J. LOHIER, JR.,
            SUSAN L. CARNEY,
                  Circuit Judges.
_____________________________________

ROBERT WILLIAMS,

                          Plaintiff-Appellant,

                   v.                                                   12-1832-cv

ARTHUR SCHWARTZ, individually and in the
capacity of managing agent, ALLISON
HEILBRAUN, individually and in the capacity of
attorney, DJA MANAGEMENT CORP., NORVAX
ASSOCIATES, DOMINICK CALDERONI,
individually and in the capacity of temporary
receiver,

                  Defendants-Appellees.1
_____________________________________

For Appellant:                    Robert Williams, pro se, Bronx, NY


         1
             The Clerk of the Court is directed to change the caption as set out above.
For Appellees:                 David Patrick Stich, New York, NY

      Appeal from an order of the United States District Court for the Southern District of New
York (McMahon, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the district court is AFFIRMED.

       Appellant Robert Williams, proceeding pro se, appeals from the district court’s March 1,
2012 decision and order dismissing his complaint, which alleged racial discrimination, housing
discrimination, and general contract claims. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        As an initial matter, the district court properly exercised jurisdiction and declined to
dismiss Appellant’s suit based on the Rooker-Feldman doctrine. See Hoblock v. Albany Cnty.
Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005). We review de novo a district court’s dismissal
of a complaint pursuant to Rule 12(b)(6), “accepting all factual claims in the complaint as true,
and drawing all reasonable inferences in the plaintiff’s favor.” Famous Horse Inc. v. 5th Ave.
Photo Inc., 624 F.3d 106, 108 (2d Cir. 2010). We also review de novo the denial of leave to
amend on the basis of futility. See Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 490 (2d
Cir. 2011). To survive a Rule 12(b)(6) motion to dismiss, the complaint must plead “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). A claim will have “facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While pro se complaints must
contain sufficient factual allegations to meet the plausibility standard, we look for such
allegations by reading pro se complaints with “special solicitude” and interpreting them “to raise
the strongest [claims] that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,
474-75 (2d Cir. 2006) (internal quotation marks omitted).

        After an independent review of the record and relevant case law, we affirm the district
court’s judgment for substantially the same reasons as those stated by the district court in its
decision and order.

      We have considered Appellant’s arguments on appeal and find them to be without merit.
Accordingly, the judgment of the district court is hereby AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                  2